09-0897-ag
         Pranata v. Holder
                                                                                         BIA
                                                                                A 096 266 278
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of December, two thousand nine.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                        Circuit Judges.
11       _______________________________________
12
13       KINTORO PRANATA,
14                Petitioner,
15
16                           v.                                 09-0897-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                H. Raymond Fasano, New York, New
24                                      York.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General; John S. Hogan, Senior
3                            Litigation Counsel; Achiezer
4                            Guggenheim, Trial Attorney, Office
5                            of Immigration Litigation, United
6                            States Department of Justice,
7                            Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Petitioner Kintoro Pranata, a native and citizen of

14   Indonesia, seeks review of the February 5, 2009 order of the

15   BIA denying his motion to reopen.   In re Kintoro Pranata,

16   No. A 096 266 278 (B.I.A. Feb. 5, 2009).     We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history of the case.

19       We review the BIA’s denial of a motion to reopen for

20   abuse of discretion, mindful of the Supreme Court’s

21   admonition that such motions are “disfavored.”     Ali v.

22   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

23   Doherty, 502 U.S. 314, 322-23 (1992)).     We find that the BIA

24   did not abuse its discretion in denying Pranata’s motion to

25   reopen as untimely.   As the BIA noted, it had issued a final

26   order of removal in May 2005, but Pranata did not file his


                                   2
1    motion until September 2008, well beyond the 90-day

2    deadline.   See 8 C.F.R. § 1003.2(c)(2).   There is no time

3    limit for filing a motion to reopen “based on changed

4    circumstances arising in the country of nationality or in

5    the country to which deportation has been ordered, if such

6    evidence is material and was not available and could not

7    have been discovered or presented at the previous hearing.”

8    8 C.F.R. § 1003.2(c)(3)(ii).    Here, however, the BIA

9    properly found that Pranata’s motion did not qualify for

10   such an exception, and that he did not otherwise demonstrate

11   his prima facie eligibility for relief.    See INS v. Abudu,

12   485 U.S. 94, 104-05 (1988).

13       Pranata argues that our decision in Mufied v. Mukasey,

14   508 F.3d 88 (2d Cir. 2007), requires the BIA to articulate

15   precise legal standards for analyzing whether a petitioner

16   has established a pattern or practice of persecution in his

17   or her home country.    As a preliminary matter, Pranata’s

18   reliance on Mufied does not excuse his late filing, as the

19   regulations do not provide that an untimely motion to reopen

20   may be excused on these grounds.    8 C.F.R.

21   § 1003.2(c)(3)(ii),    Furthermore, in Mufied, we remanded

22   because neither the Immigration Judge (“IJ”) nor the BIA


                                    3
1    considered Mufied’s pattern or practice claim.   Mufied, 508

2    F.3d at 91.   Here, on the other hand, the BIA directly

3    addressed the claim, finding that Pranata failed to

4    establish materially changed country conditions “with

5    respect to this issue of a pattern or practice of

6    persecution of Christians of Chinese ethnicity or any other

7    ethnicity in Indonesia.” Accordingly, remand under Mufied is

8    not required here.

9        Pranata also argues that the BIA did not adequately

10   consider his evidence of materially changed country

11   conditions in Indonesia.   Contrary to Pranata’s argument,

12   the BIA considered the evidence, including 53 documents,

13   8 exhibits, an affidavit, and a State Department Report,

14   before rejecting Pranata’s claim.   The BIA noted that “the

15   government of Indonesia generally respects freedom of

16   religion,” citing the 2007 State Department International

17   Religious Freedom Report for Indonesia.   The BIA also found

18   that the remaining evidence Pranata submitted did not

19   reflect a meaningful change in country conditions.     Pranata

20   is essentially requesting that the BIA analyze and discuss

21   in its decision each piece of evidence he submitted.

22   However, the BIA is not required to “expressly parse or


                                   4
1    refute on the record each individual argument or piece of

2    evidence offered by the petitioner,” see Jian Hui Shao, 546

3    F.3d 138, 169 (2d Cir. 2008), as long as it “has given

4    reasoned consideration to the petition, and made adequate

5    findings.”    Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d

6    Cir. 2006).    Because we cannot find that the BIA’s decision

7    “provide[d] no rational explanation, inexplicably depart[ed]

8    from established policies, is devoid of any reasoning, or

9    contains only summary or conclusory statements ,” the BIA did

10   not abuse its discretion in denying Pranata’s motion to

11   reopen. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d

12   83, 93 (2d Cir. 2001).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34(b).

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk
23
24
25                                By:___________________________
                                    5